ODETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to require anything more than what is required in Claim 4 from which it depends -- marking indicia printed on crowns and valleys.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9-10, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falciglia et al. (US 5,350,885) in view of Bacon et al. (US 2015/0125637).
Regarding Claim 4, Falciglia et al. (US’885) teach an electrical cable assembly comprising: a sheath disposed around a conductor assembly (one or more conductors) (col. 1, lines 59-62), with an outer surface of the sheath defining spaced apart crowns and valleys (Fig. 7; col. 2, lines 59-62; col. 4, lines 61-65); a first portion of marking indicia printed on the exterior surface of the sheath (Figs. 4, 5, 10-15, 19-21; col. 4, lines 32-38 and 46-52; col. 5, lines 22-40; col. 6, lines 23-43 and 56-68); a second portion of marking indicia printed on the exterior surface of the sheath, the second portion being visually positioned around the circumference of the sheath (Fig. 5, showing a continual stripe of colored ink applied around the circumference of the sheath; Figs. 16-20; col. 6, lines 51-55), wherein the marking indicia is capable of indicating at least one characteristic of the electrical cable assembly. The marking indicia is printed on the crowns and the valleys and between crowns and valleys (Figs. 5, 10, 20, 21).The sheath forms sloping side portion of crowns (Fig. 4). US’885 fails to teach explicitly that the second portion is positioned opposite the first portion, however, Figs. 5, 17, 18, and 20 suggest this possibility and US’885 suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 by placing printed marking indicia on both sides of the sheath to make the indicia visible in any orientation of the cable assembly. Ink can be applied by ink jet (col. 8, lines 46-50).
US’885 fails to teach oil applied to an exterior surface of the sheath. Bacon et al. (US’637) is analogous art, teaching an electrical cable assembly comprising a sheath disposed around a conductor assembly with an outer surface of the sheath defining spaced apart crowns and valleys (Figs. 2 and 4-7; [0126, 0002]; and visual indicia applied in a pattern, including with ink [0024], to the outer surface of the sheath (Abstract). Additionally, US’637 provides evidence that oil remains on the outside of an armored cable sheath [0059] as a manufacturing by-product [0055]. It would have been obvious to a person of ordinary skill in the art at the time of invention to understand US’885 as applying ink to a surface of a typical sheath, known in the art to have residual oil on its surface as a manufacturing by-product; thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 with ink on an oil layer of the armored cable, since US’637 suggests that the sheath is reasonably expected to have a layer of oil on its surface from its manufacturing process.
US’885 teaches a first plurality of sections of ink with spaces between the sections, at least some of the plurality of ink sections including a second plurality of ink markings with spaces between them smaller than the spaces between the first plurality of sections of ink; informative or symbolic significance could be given to any of the markings, groupings of markings, or sections of markings (Figs. 13-15 and 18). It is within the skill of the person of ordinary skill in the art to vary spacing between markings as desired or signify concepts. Additionally, US’885 teaches stripes (Fig. 12; col. 6, lines 22-28) and other markings (Figs. 13-15; col. 6, lines 30-55). The stripes can be either centered or applied to one edge of the strip (col. 6, lines 22-28). Stripes or dots can also be placed around the circumference (Figs. 16-18; col. 6, lines 44-55). The combination of US’885 fails to teach at least one stripe disposed between at least some of the plurality of informative sections. It would have been obvious to a person of ordinary skill in the art at the time of invention to combine patterns including stripes and other non-stripe patterns taught in US’885 to achieve the recited configuration of at least one stripe disposed between other sections of ink. A stripe can be assigned a meaning, such as a characteristic of an electrical cable assembly; the association between a colored strip and a characteristic of an electrical cable assembly is not given patentable weight, because it is a mental association and an electrical cable assembly is not a limitation of the claimed cable assembly. US’885 teaches at least one colored stripe (col. 5, lines 22-26), and the color can be imbued with the recited significance of indicating a characteristic of the electrical cable assembly.
Regarding Claim 9, US’885 teaches stripes (Fig. 12; col. 6, lines 22-28) and other markings (Figs. 13-15; col. 6, lines 30-55). The stripes can be either centered or applied to one edge of the strip (col. 6, lines 22-28). Stripes or dots can also be placed around the circumference (Figs. 16-18; col. 6, lines 44-55). The combination of US’885 fails to teach at least one stripe disposed between at least some of the plurality of informative sections. It would have been obvious to a person of ordinary skill in the art at the time of invention to combine patterns including stripes and other non-stripe patterns taught in US’885 to achieve the recited configuration of at least one stripe disposed between other sections of ink.
Regarding Claim 10, US’885 teaches a stripe which can be printed. The stripe is capable of being imbued with significance as information.
Regarding Claim 12, US’885 teaches marking indicia is spaced around the circumference of the tube in various numbers of repeated patterns and sizes (Figs. 12-21; col. 6, lines 44-55). US’885 fails to teach specifically that the marking indicia is printed to cover at most one half of a circumference of the sheath. US’885 also suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 so that the marking indicia is printed to cover at most one half of a circumference of the sheath, depending on the size and amount of markings one chooses to make and in order to make the markings visible in some orientation of the cable and from some distance (col. 8, lines 46-50).
Regarding Claim 13, US’885 teaches marking indicia is spaced around the circumference of the tube in various numbers of repeated patterns and sizes (Figs. 12-21; col. 6, lines 44-55). US’885 fails to teach specifically that the marking indicia is printed to cover at least one half of a circumference of the sheath. US’885 also suggests that the indicia should be visible at a distance (col. 7, lines 6-8). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the electrical cable assembly of US’885 so that the marking indicia is printed to cover at least one half of a circumference of the sheath, depending on the size and amount of markings one chooses to make and in order to make the markings visible in some orientation of the cable and from some distance (col. 8, lines 46-50).
Regarding Claim 14, US’885 teaches that the marking indicia may be printed from conductive ink (col. 7, lines 17-28).
Regarding Claim 16, US’885 teaches marking indicia printed along a longitudinal length of the sheath parallel to a longitudinal axis of the conductor assembly (Figs. 16-21).
Regarding Claim 17, the marking indicia is printed on at least one of the crowns and the valleys (Figs. 5, 10, 20, 21).
Regarding Claim 18, US’885 teaches ink markings capable of being imbued with significance as shown above. The limitation “wherein the at least one characteristic of the . . . during installation” is non-functional printed matter and relates only to informative content, which relies at least in part on a person’s subjective interpretation of markings, and is not given significant patentable weight. Any of the markings in US’885 are capable of indicating any of the characteristics. 
Regarding Claim 19, US’885 teaches ink markings capable of being imbued with significance as shown above. The limitation “wherein the at least one characteristic of . . . at least one color of conductors of the conductor assembly” is non-functional printed matter and relates only to informative content, which relies at least in part on a person’s subjective interpretation of markings, and is not given significant patentable weight. Any of the markings in US’885 are capable of indicating any of the characteristics. 
Allowable Subject Matter
Claims 1-3 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest a base ink block printed over the oil layer and indicia printed on the base ink block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) s 4, 9-10, 12-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims to remove new matter, which was neither in Applicant’s specification as originally-filed nor in the prior art. 
Applicant's arguments filed 12 July 2022 with respect to Claims 4, 9-10, 12-14, and 16-19 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the rejection of Claim 4 is overcome by amendment, because Falciglia does not teach or suggest recitations in Claim 1 (Remarks, p. 12), the argument is not clear, since Claim 1 requires limitations such as a base ink block, not required in Claim 4. Falciglia clearly teaches a sheath with crowns and valleys (Fig. 4; col. 4, lines 34-39). Moreover, Applicant’s arguments rely, at least in part on new matter (“a cladding disposed between the crowns and the valleys of the sheath”) (Remarks, p. 12), which was rejected by Examiner and afterwards deleted by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712